Title: To Thomas Jefferson from Samuel B.H. Judah, 12 June 1822
From: Judah, Samuel B.H.
To: Jefferson, Thomas


Respected Sir
New York
June 12th 1822.
I have the honour to present you a copy of a poem that has obtained some considerable celebrity in the country—but be assured I have not the vainty of sending it thinking it worthy of your notice—but it is forwarded to you as sincere testimony of the reverence an unknown  youth holds the venerable patriot to whom his country owes so much I should never have presumed to forward it faulty as I feel it is but that being flattered by the favorable opinion of several of our most celebrated citizens—I presumed that it might amuse you in an hour of leisure—I beg of you not to judge of it by the severe rules of composition as it is the first work of the kind from the pen of a young men scarce sixteen years old—who if it should be his fate to try his pen again feel assured that another production shall do himself and perhaps his country more honour than thisI have the honor to be  Most obdt ServtSaml B. H. Judah